Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/21/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10, 12-13, 19, and 21-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wallace et al. (GB 759,109 in IDS).
Regarding claim 10, Wallace teaches a method for treating wastewaters that include a cyanide compound and a metallic compound, the method comprising subjecting the wastewaters to a single oxidation step during which cyanide compounds are converted into carbon dioxide and nitrogen, the oxidation step including mixing of the wastewaters with a chlorine solution and an alkaline agent so as to obtain a mixture, the alkaline agent being added in such a quantity so as to maintain a pH and the chlorine solution being added in such a quantity capable to maintain an oxydo-reduction potential (ORP) of the mixture (Fig. 4 and P11/L59-P12/L77).
For this embodiment, Wallace fails to teach the pH is being maintained between 8.8-9.5. However, in discussing desirable ranges for the reaction of complete destruction of cyanide, Wallace teaches that the pH of the mixture is maintained around 9 (P8/L78-98). As such, one skilled in the art would have found it obvious to maintain the pH at a desirable level in order to ensure the desired reaction. 
For this embodiment, Wallace does not detail the ORP being maintained in the set value claimed. However, Wallace teaches that for the desirable cyanide destruction, the ORP should be maintained in the set value claimed (Fig. 1 and P6/L41-104). As such, one skilled in the art would have found it obvious to maintain the ORP in the claimed range in order to ensure the proper ORP for destruction of cyanide. 
Regarding claim 12, Wallace teaches that the alkaline agent is lime (P2/L80-89).
Regarding claim 13, Wallace teaches that the pH of the mixture is maintained around 9 (P8/L78-98).
Regarding claim 14, Wallace teaches that a desirable ORP for the destruction of cyanide is greater than 300 mV (Fig. 1 and P6/L41-104).
Regarding claim 19, Wallace teaches that the alkaline agent is sodium hydroxide (P2/L80-89).
Regarding claim 21, Wallace teaches that the pH is monitored via pH cell 47 and that the method is performed continuously (P8/L78-P9/L98). As such, one skilled in the art would have found that Wallace teaches the pH is continuously monitored, or it would have been obvious to do so in order to maintain continuous operation and control of the streams. 
Regarding claim 22, the embodiment of Fig. 4 is taught to be a batch reaction and not continuous as claimed. However, one skilled in the art would have found it obvious to modify the batch process to a continuous process (In re Dilnot, 319 F.2d 188, 138 USPQ 248 (CCPA 1963) (Claim directed to a method of producing a cementitious structure wherein a stable air foam is introduced into a slurry of cementitious material differed from the prior art only in requiring the addition of the foam to be continuous. The court held the claimed continuous operation would have been obvious in light of the batch process of the prior art.).
Regarding claim 23, Wallace does not teach the flow rate for the process. However, one skilled in the art would have found it obvious to optimize the flow rate in order to achieve a desired treatment result and/or amount. Further, one skilled in the art would have found it obvious to also change the size/proportions in order to efficiently treat larger or smaller amounts (In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").
Regarding claims 24-25, the claim limitations are directed to an effect of the method. No method step is positively recited that would lead to the desired results. As such, the method steps recited in the claims upon which claims 24-25 depend are being interpreted as the method steps needed to achieve the claim results. Wallace teaches the claimed method steps and one skilled in the art would expect similar results even if not explicitly stated. Further, one skilled in the art would recognize that optimizing process parameters such as amount of reagents, residence time, and flow rates within the method would result in different results and such optimizations have been an obvious matter to one skilled in the art (Optimization within prior art conditions or through routine experimentation. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art."). 
Regarding claims 26-27, as discussed above, optimizing the amounts of chlorine and/or alkaline agents added to the process would have been an obvious matter of optimization within prior art conditions or through routine experimentation.
Regarding claim 28, Wallace teaches one reaction tank (52) wherein the oxidation occurs and thus reads on the claim limitation (Fig. 4). 

Claim 10-11, 14 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fisher (US 2003/0069462 in IDS) in view of Wallace et al. (GB 759,109 in IDS).
Regarding claim 10, Fisher teaches a method for treating cyanide and metallic containing compounds, the method comprising subjecting the wastewaters to a single oxidation step during which cyanides compounds are converted into carbon dioxide and nitrogen, the oxidation step including mixing of the wastewaters with a chlorine solution and an alkaline agent so as to obtain a mixture, the pH of the mixture is controlled to be between 8 and 11 and the chlorine solution being added in such a quantity so as to maintain an oxydo-reduction potential at a set value between 150 and 450mV ([0012], [0016]-[0019] and [0072]-[0082]).
Fisher teaches that the pH should be maintained between 8-11 ([0076]) but fails to teach that an alkaline agent is added to adjust and maintain the pH to a desired pH. However, one skilled in the art would recognize that an alkaline agent would need to be added in order to ensure the higher pH desired. Wallace explicitly details an alkaline agent being added in order to adjust and maintain the pH at the desired levels thereby treating a similar cyanide/metal containing wastewater. As such, one skilled in the art would have found Fisher to implicitly teach adding an alkaline agent, or it would have been obvious to do so in order to adjust and maintain the pH at the desired levels thereby treating a similar cyanide/metal containing wastewater.
Regarding claim 11, Fisher teaches that the chlorine containing solution is sodium hypochlorite ([0018]).
Regarding claim 14, Fisher teaches that a desirable ORP is around 400 mV ([0019]). A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). See also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865 (1997) (under the doctrine of equivalents, a purification process using a pH of 5.0 could infringe a patented purification process requiring a pH of 6.0-9.0); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%); In re Waite, 168 F.2d 104, 108 (CCPA 1948); In re Scherl, 156 F.2d 72, 74-75 (CCPA 1946) (prior art showed an angle in a groove of up to 90° and an applicant claimed an angle of no less than 120°); In re Swenson, 132 F.2d 1020, 1022 (CCPA 1942); In re Bergen, 120 F.2d 329, 332 (CCPA 1941); In re Becket, 88 F.2d 684 (CCPA 1937) ("Where the component elements of alloys are the same, and where they approach so closely the same range of quantities as is here the case, it seems that there ought to be some noticeable difference in the qualities of the respective alloys."); In re Dreyfus, 73 F.2d 931, 934 (CCPA 1934); In re Lilienfeld, 67 F.2d 920, 924 (CCPA 1933)(the prior art teaching an alkali cellulose containing minimal amounts of water, found by the Examiner to be in the 5-8% range, the claims sought to be patented were to an alkali cellulose with varying higher ranges of water (e.g., "not substantially less than 13%," "not substantially below 17%," and "between about 13[%] and 20%"); K-Swiss Inc. v. Glide N Lock GmbH, 567 Fed. App'x 906 (Fed. Cir. 2014)(reversing the Board's decision, in an appeal of an inter partes reexamination proceeding, that certain claims were not prima facie obvious due to non-overlapping ranges); Gentiluomo v. Brunswick Bowling and Billiards Corp., 36 Fed. App'x 433 (Fed. Cir. 2002)(non-precedential)(disagreeing with argument that overlapping ranges were required to find a claim prima facie obvious); In re Brandt, 886 F.3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018)(the court found a prima facie case of obviousness had been made in a predictable art wherein the claimed range of "less than 6 pounds per cubic feet" and the prior art range of "between 6 lbs./ft3 and 25 lbs./ft3" were so mathematically close that the difference between the claimed ranges was virtually negligible absent any showing of unexpected results or criticality.).
Regarding claim 22, Fisher fails to detail if the process is a batch or continuous process. However, one skilled in the art would have found the Fisher process to be continuous, or it obvious that to modify any batch process in Fisher to a continuous process (In re Dilnot, 319 F.2d 188, 138 USPQ 248 (CCPA 1963) (Claim directed to a method of producing a cementitious structure wherein a stable air foam is introduced into a slurry of cementitious material differed from the prior art only in requiring the addition of the foam to be continuous. The court held the claimed continuous operation would have been obvious in light of the batch process of the prior art.).

Claims 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wallace et al. (GB 759,109 in IDS) as applied to claim 10 above, and further in view of Dvorscek et al. (US 4,802,995).
Regarding claim 11, Wallace teaches that a chlorine gas injected into water to form a chlorine solution is mixed with the cyanide wastewater and not sodium hypochlorite as claimed. Dvorscek teaches that in removing cyanide from wastewater, the pH is adjusted than chlorine in either gas or sodium hypochlorite is added in order to decompose the cyanide (C2/L22-39). As such, one skilled in the art would have found it obvious to provide sodium hypochlorite instead of chlorine gas injected into water as the source of chlorine as it is a known and used equivalent cyanide decomposing/oxidizing agent and one skilled in the art would have a reasonable expectation of success in doing so.
Regarding claim 18, Wallace fails to teach that a clarification step is performed after the oxidation step in order to separate the solid from the liquid. Dvorscek teaches that in removing cyanide from wastewater, the pH is adjusted to the desired value, chlorine is added in order to decompose the cyanide, and the solids are then settled as sludge thereby allowing for the solid contaminants to be disposed of separately (C2/L22-39).  Therefore, one skilled in the art would have found it obvious to provide a settling/clarification step after the oxidation step in order to separate the solids in the mixture and allow for the solid contaminants to be disposed of separately.

Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wallace et al. (GB 759,109 in IDS) as applied to claim 10 above, and further in view of Mihelic et al. (US 4,366,064).
Regarding claims 16-17, Wallace teaches that the method can be applied to a variety of cyanide wastes (P1/L30-70) but fails to explicitly teach that the cyanide wastes contain certain concentrations of cyanides, zinc, iron and lead, or are derived from blast furnace gas cleaning. 
Mihelic teaches that cyanide wastes that can be treated via chlorination at a pH around 9 include blast furnace blowdown/washing water (abstract and C2/L46-58). As such, one skilled in the art would have found it obvious to apply the Wallace method to a specific cyanide containing waste stream that is known in the art and is already commonly treated via similar methods. Additionally, one skilled in the art would have a reasonable expectation of success in doing so. 
In regards to the cyanide waste stream containing certain concentrations of cyanides, zinc, iron and lead, as discussed above, one skilled in the art would have found it obvious to apply the broad Wallace method to a variety of cyanide containing streams as it is merely applying the Wallace method to a specific type of cyanide containing streams. Further, as Mihelic teaches that a similar method can be applied to the same type of stream taught in Applicant’s specification (blast furnace washing water/blowdown), one skilled in the art would expect the streams to have similar contaminant components even if not explicitly stated. 
Allowable Subject Matter
Claim 15 is allowed.
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 7/21/2022 have been fully considered but they are not persuasive. Applicant argues that Wallace fails to teach a single oxidation step and recites that Wallace teaches that two reactions are required for degrading cyanide to carbon dioxide and nitrogen and are therefore considered two steps. Examiner respectfully disagrees. Applicant has not provided any factual support that cyanide is converted to carbon dioxide and nitrogen in one reaction but is wholly silent on the actual reaction that occurs. Applicant’s use of the term single oxidation step is read in light of the specification. Applicant’s specification details that the term “single oxidation step” is merely limiting the reaction to a single tank where oxidation occurs. Many reactions can occur within the single tank and still meet the claim limitation. In this case, Examiner points to Fig. 4 that includes only a single tank where the oxidation reactions occur that oxidize the cyanide waste to carbon dioxide and nitrogen. As only one reaction tank is taught, Wallace teaches a single oxidation step consistent with Applicant’s specification and claim 28. 
Applicant argues that as the sodium hypochlorite solution is already basic (pH of 11) there is no need for an alkaline agent as claimed to adjust the pH. It is noted that pH and oxydo reduction potential are not the same. Sodium hypochlorite is added to adjust the ORP. It also has the capable to modify the pH due to its basic nature, but modifying the pH is not the point of adding the sodium hypochlorite. Fisher teaches that the pH should be maintained in a desired range ([0076]) and Wallace teaches a similar process for destructing cyanide where the pH is also maintained in a given range (8.5-9) via the addition of an alkaline agent along with the addition of an oxidizing agent. As such, modifying the pH with the specific alkaline agent would have been obvious as doing so will adjust the pH to the desired range without over dosing of the oxidizing agent. 
Applicant argues that as Fisher teaches the ORP should be above 400 mV, it cannot read on 400 mV. As stated in the rejection above, one skilled in the art would expect similar results from an ORP of 400.0001 mV and an ORP of 400 mV. 
In regards to the argument that flow rate is not something one skilled in the art would have found obvious to optimize, it is noted that flow rate directly affects the concentrations available in a tank for reacting. As such, modifying the flow rate affects the concentration and it is not inventive to find workable or optimum flows to a reactor when the general conditions are taught in the prior art. It is noted that a drug release profile is much more complex than a basic flow rate to a reactor. 
In regards to Applicant’s assertion that the claims 24-25 are not merely an affect, the claims argued merely state properties of the resulting treatment. The treatment steps provided are rendered obvious and one skilled in the art would expect the same results from the same method being applied to the same stream. If the argued results are not a result of the taught method, method steps should be added to the claims that would result in the argued results. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER KEYWORTH whose telephone number is (571)270-3479. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571 272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER KEYWORTH/Primary Examiner, Art Unit 1777